Judgment, Supreme Court, Bronx County, rendered January 15, 1975, convicting defendant, on his plea of guilty, of escape in the second degree and sentencing him to an indeterminate term of three years’ imprisonment, insofar as it imposes sentence, unanimously reversed, on the law, the sentence vacated, and the case remanded for resentencing, but in all other respects the judgment of conviction is affirmed. Since defendant was an "eligible youth” at the time his plea was accepted, the court was required to order a pre-sentence investigation before determining "whether or not [he] is a youthful offender.” (CPL 720.20, subd 1.) Nevertheless, the instant record discloses that the court precluded such consideration when it accepted the plea; presumably as part of the plea negotiations. The *913provisions of the statute, however, are mandatory and may neither be ignored nor bargained away. (Cf. People v Billups, 47 AD2d 869.) Concur— Murphy, J. P., Birns, Silverman, Lane and Lynch, JJ.